DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 03/01/2022 was entered with pending Claims 1-3, 5-11, 13-19 and cancelled claims 4, 12, 20. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim element as a whole in a non-obvious manner before the priority date:
wherein the cloud server recognizes the image through the cloud recognition model after receiving the image to generate a cloud recognition result, and updates the local recognition model according to the cloud recognition result, wherein based on the field, each of the plurality of categories corresponds to a field category parameter, and for each of the at least one object, the local server performs the following operation to calculate the local entropy indicator: for each of the plurality of categories, calculating a product of the corresponding field category parameter, the local category confidence score, and a logarithm of the local category confidence score, and calculating a negative value of a sum of the plurality of products to obtain the local entropy indicator.
Claims 2-3, 5-8 are dependent upon Claim 1 and are therefore allowable.
Independent Claim 9 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim element as a whole in a non-obvious manner before the priority date:
 recognizing, by the cloud server, the image through the cloud recognition model to generate a cloud recognition result, and updating the local recognition model according to the cloud recognition result, wherein based on the field, each of the plurality of categories corresponds to a field category parameter, and for each of the at least one object, the local server executes the following step to calculate the local entropy indicator: for each of the plurality of categories, calculating a product of the corresponding field category parameter, the local category confidence score, and a logarithm of the local category confidence score, and calculating a negative value of a sum of the plurality of products to obtain the local entropy indicator.
Claims 10-11, 13-16 are dependent upon Claim 9 and are therefore allowable.

Independent Claim 17 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
determine whether to transmit the image to a cloud server according to the at least one local entropy indicator of the image so that the cloud server updates the local recognition model according to the image, wherein based on the field, each of the plurality of categories corresponds   to a field category parameter, and for each of the at least one object, the processor performs the following operation to calculate the local entropy indicator: for each of the plurality of categories, calculating a product of the corresponding field category parameter, the local category confidence score, and a logarithm of the local category confidence score, and calculating a negative value of a sum of the plurality of products to obtain the local entropy indicator.
Claims 18-19 are dependent upon Claim 17 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667